      Case 1:16-bk-10431                     Doc 66       Filed 09/10/19 Entered 09/10/19 11:08:19                                 Desc Main
 Fill in this information to identify the case:           Document     Page 1 of 6
 Debtor 1              Miranda K Westbrook
                       __________________________________________________________________


 Debtor 2               ________________________________________________________________
 (Spouse, if filing)

                                         Southern
 United States Bankruptcy Court for the: ______________________              Ohio
                                                                District of __________
                                                                             (State)
 Case number             1:16-bk-10431
                        ___________________________________________




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                             12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
                               U.S. Bank Trust National Association, as
                   Trustee of the SCIG Series III Trust
 Name of creditor: _______________________________________                                                           9
                                                                                         Court claim no. (if known): _____________________


 Last 4 digits of any number you use to                                                  Date of payment change:
 identify the debtor’s account:                           4 ____
                                                         ____ 0 ____
                                                                 3 ____
                                                                     3                   Must be at least 21 days after date       10   01   2019
                                                                                                                                   ____/____/_____
                                                                                         of this notice


                                                                                         New total payment:                          1,220.32
                                                                                                                                   $ ____________
                                                                                         Principal, interest, and escrow, if any

 Part 1:         Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
          No
          Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                the basis for the change. If a statement is not attached, explain why: ___________________________________________
                __________________________________________________________________________________________________

                   Current escrow payment: $ _______________                           New escrow payment:         $ _______________


 Part 2:         Mortgage Payment Adjustment

 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
          No
          Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why: _______________________________________________________________________________
                __________________________________________________________________________________________________

                   Current interest rate:         3.375
                                                  _______________%                     New interest rate:          3.750
                                                                                                                   _______________%

                                                             823.02
                   Current principal and interest payment: $ _______________                                                 856.27
                                                                                       New principal and interest payment: $ _______________


 Part 3:         Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
          No
          Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                   Reason for change: ___________________________________________________________________________________

                   Current mortgage payment: $ _______________                         New mortgage payment: $ _______________


Official Form 410S1                                          Notice of Mortgage Payment Change                                              page 1
     Case 1:16-bk-10431                        Doc 66             Filed 09/10/19 Entered 09/10/19 11:08:19                            Desc Main
                                                                  Document     Page 2 of 6

Debtor 1         Miranda K Westbrook
                 _______________________________________________________                                                1:16-bk-10431
                                                                                                Case number (if known) _____________________________________
                 First Name      Middle Name               Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

          I am the creditor.

     
     X     I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



 _____________________________________________________________
  /s/ Michelle R. Ghidotti-Gonsalves
     Signature
                                                                                                Date    09 10 2019
                                                                                                        ____/_____/________




 Print:             Michelle R. Ghidotti-Gonsalves
                    _________________________________________________________                   Title   AUTHORIZED AGENT
                                                                                                        ___________________________
                    First Name                      Middle Name          Last Name



 Company            Ghidotti Berger, LLP
                    _________________________________________________________



 Address            1920 Old Tustin Ave
                    _________________________________________________________
                    Number                 Street

                    Santa Ana, CA 92705
                    ___________________________________________________
                    City                                                 State       ZIP Code



 Contact phone       949
                    (______) _____– 2010
                             427 _________                                                            mghidotti@ghidottiberger.com
                                                                                                Email ________________________




Official Form 410S1                                                    Notice of Mortgage Payment Change                                           page 2
  Case 1:16-bk-10431                Doc 66        Filed 09/10/19 Entered 09/10/19 11:08:19 Desc Main
                                                  Document     Page 3 of 6              BSI Financial Services
                                                                                            314 S Franklin St. / Second Floor PO Box 517
                                                                                                                        Titusville PA 16354
                                                                                                                  Toll Free: 800-327-7861
                                                                                                                        Fax: 814-217-1366
                                                                                                                     myloanweb.com/BSI




      September 5, 2019

      JAMIRE WESTBROOK
      MIRANDA K WESTBROOK
      1410 APPLE FARM DR
      AMELIA OH 45102

      Loan Number:
      Property Address:               1410 APPLE FARM DRIVE
                                      AMELIA OH 45102

      Dear JAMIRE WESTBROOK
          MIRANDA K WESTBROOK:

      Changes to Your Mortgage Interest Rate and Payments on 10/01/19.

      Under the terms of your Adjustable-Rate Mortgage (ARM), you had a 064 month period during
      which your interest rate stayed the same. That period ends on October 1, 2019 so on that date your
      interest rate may change. After that, your interest rate may change for the rest of your loan term.
      Any change in your interest rate may also change your mortgage payment.


                                       Current Rate                                                         New Rate
                                   and Monthly Payment                                                 and Monthly Payment

 Interest Rate                             3.37500%                                                            3.75000%

   Principal                                 $357.39                                                            $340.03

   Interest                                  $465.63                                                            $516.24

 Escrow (Taxes
                                             $364.05                                                            $364.05
and Insurance)
Total Payment                               $1187.07                                                          $1220.32
                                                                                                            Due 10/01/19

      Interest Rate: We calculated your interest rate by taking a published "index rate" and adding a
      certain number of percentage points, called the "margin." Under your loan agreement, your index
      rate is 1.75000% your margin is 2.00000%. The 1 YEAR TREASURY is published Weekly in FEDERAL
      RESERVE.

      Licensed as Servis One, Inc. dba BSI Financial Services.

      BSI NMLS # 38078. Customer Care Hours: Mon. - Fri. 8:00 am to 11:00 pm (ET) and Sat. 8:00 am to 12:00 pm (ET).
      If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have received a
      discharge of your personal liability for the obligation identified in this letter, we may not and do not intend to pursue collection of
      that obligation from you personally. If either of these circumstances apply, this notice is not and should not be construed to be a
      demand for payment from you personally. Unless the Bankruptcy Court has ordered otherwise, please also note that despite any
      such bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired.
                                                                                                                                  Page 1 of 2
Case 1:16-bk-10431               Doc 66        Filed 09/10/19 Entered 09/10/19 11:08:19 Desc Main
                                               Document     Page 4 of 6              BSI Financial Services
                                                                                         314 S Franklin St. / Second Floor PO Box 517
                                                                                                                     Titusville PA 16354
                                                                                                               Toll Free: 800-327-7861
                                                                                                                     Fax: 814-217-1366
                                                                                                                  myloanweb.com/BSI

   Rate Limit[s]: Your rate cannot go higher than 8.37500% over the life of the loan. Your rate can
   change each year by no more than 1.00000%. We did not include an additional 0.00000% interest
   rate increase to your new rate because a rate limit applied. This additional increase may be applied
   to your interest rate when it adjusts again on October 1, 2020.

   New Interest Rate and Monthly Payment: The table above shows your new interest rate and new
   monthly payment. Your new payment is based on the 1 YEAR TREASURY, your margin, 2.00000%,
   your loan balance of $ 165,198.18, and your remaining loan term of 296 months.

   Prepayment Penalty: None

   If You Anticipate Problems Making your Payments:
           Contact BSI Financial Services at 800-327-7861 as soon as possible.

             If you seek an alternative to the upcoming changes to your interest rate and payment, the
             following options may be possible (most are subject to lender approval):
                     Refinance your loan with another lender;
                     Modify your loan terms with us;
                     Sell your home and use the proceeds to pay off your current loan;
                     If you are not able to continue paying your mortgage, your best option may be to
                     find more affordable housing. As an alternative to foreclosure, you may be able to
                     enter into a short sale by selling your home and using the proceeds to pay off your
                     current loan or to deliver to us a deed-in-lieu of foreclosure.

             If you would like contact information for counseling agencies or programs in your area, call
             the U.S. Department of Housing and Urban Development (HUD) at 1-800-569-4287 or visit
             http://www.hud.gov/offices/hsg/sfh/hcc/hcs.cfm. If you would like contact information for
             a state housing finance agency, contact the U.S. Consumer Financial Protection Bureau
             (CFPB) at http://www.consumerfinance.gov/mortgagehelp/.

   Should you have any questions regarding this notice, please reach out to JESSE MCCARTHY, your
   Single Point of Contact for this loan, at 888-738-5873.

   Sincerely,

   BSI Financial Services
   NMLS # 38078; # 1195811
                                                                                                                     GR-2004-09242015_CA08082014




   Licensed as Servis One, Inc. dba BSI Financial Services.

   BSI NMLS # 38078. Customer Care Hours: Mon. - Fri. 8:00 am to 11:00 pm (ET) and Sat. 8:00 am to 12:00 pm (ET).
   If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have received a
   discharge of your personal liability for the obligation identified in this letter, we may not and do not intend to pursue collection of
   that obligation from you personally. If either of these circumstances apply, this notice is not and should not be construed to be a
   demand for payment from you personally. Unless the Bankruptcy Court has ordered otherwise, please also note that despite any
   such bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired.
                                                                                                                               Page 2 of 2
 Case 1:16-bk-10431         Doc 66    Filed 09/10/19 Entered 09/10/19 11:08:19             Desc Main
                                      Document     Page 5 of 6


 1   Kristin Zilberstein, Esq. (SBN: 200041)
     Jennifer Bergh, Esq. (SBN: 305219)
 2   Michelle R. Ghidotti-Gonsalves, Esq. (SBN 232837)
 3   GHIDOTTI | BERGER
     1920 Old Tustin Ave.
 4   Santa Ana, CA 92705
     Ph: (949) 427-2010
 5   Fax: (949) 427-2732
 6   kzilberstein@ghidottiberger.com

 7   Authorized Agent for Creditor
     U.S. Bank Trust National Association, as Trustee of the SCIG Series III Trust
 8
 9                             UNITED STATES BANKRUPTCY COURT

10                    SOUTHERN DISTRICT OF OHIO– CINCINNATI DIVISION

11
     In Re:                                               )   CASE NO.: 1:16-bk-10431
12                                                        )
     Miranda K Westbrook,                                 )   CHAPTER 13
13
                                                          )
14            Debtors.                                    )   CERTIFICATE OF SERVICE
                                                          )
15                                                        )
                                                          )
16
                                                          )
17                                                        )
                                                          )
18                                                        )
19                                                        )

20
                                      CERTIFICATE OF SERVICE
21
22            I am employed in the County of Orange, State of California. I am over the age of
23
     eighteen and not a party to the within action. My business address is: 1920 Old Tustin
24
     Avenue, Santa Ana, CA 92705.
25
26            I am readily familiar with the business’s practice for collection and processing of

27   correspondence for mailing with the United States Postal Service; such correspondence would
28   be deposited with the United States Postal Service the same day of deposit in the ordinary

     course of business.

                                                      1
                                       CERTIFICATE OF SERVICE
 Case 1:16-bk-10431         Doc 66    Filed 09/10/19 Entered 09/10/19 11:08:19             Desc Main
                                      Document     Page 6 of 6


 1   On September 10, 2019 I served the following documents described as:
 2                 NOTICE OF MORTAGE PAYMENT CHANGE
 3
     on the interested parties in this action by placing a true and correct copy thereof in a sealed
 4
     envelope addressed as follows:
 5
 6   (Via United States Mail)
     Debtor                                              Debtor’s Counsel
 7   Miranda K Westbrook                                 Nicholas A Zingarelli
     1410 Apple Farm Dr.                                 Zingarelli Law Office, LLC
 8
     Amelia, OH 45102                                    810 Sycamore Street
 9                                                       Third Floor
     Trustee                                             Cincinnati, OH 45202
10   Margaret A Burks
11   600 Vine Street                                     U.S. Trustee
     Suite 2200                                          Asst US Trustee (Cin)
12   Cincinnati, OH 45202                                Office of the US Trustee
                                                         36 East Seventh Street
13                                                       Suite 2030
14                                                       Cincinnati, OH 45202

15   _xx___(By First Class Mail) At my business address, I placed such envelope for deposit with
16   the United States Postal Service by placing them for collection and mailing on that date
     following ordinary business practices.
17
     ______Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
18
     Eastern District of California
19
     __xx_(Federal) I declare under penalty of perjury under the laws of the United States of
20   America that the foregoing is true and correct.
21
            Executed on September 10, 2019 at Santa Ana, California
22
     /s / Lauren Simonton
23   Lauren Simonton
24
25
26
27
28




                                                     2
                                      CERTIFICATE OF SERVICE
